Ms. Coleta Thurley 1209 Madden Road Jacksonville, AR 72076
Dear Ms. Thurley:
This is in response to your request for an opinion regarding the provisions of the Arkansas Freedom of Information Act ("FOIA"), which is codified at A.C.A. § 25-19-101 to -107 (1987). Specifically, you have asked whether the City of Little Rock's decision to release a written reprimand contained in your personnel file is consistent with the Act. It is our understanding that the reprimand was issued in connection with your public employment and that it was the only disciplinary action taken against you. The City of Little Rock has apparently decided to release that reprimand to the Arkansas Democrat in response to a request under the FOIA.
It is my opinion that the City of Little Rock's decision to release the document is inconsistent with the FOIA.
The FOIA, specifically A.C.A. § 25-19-105(c)(1) (Supp. 1989), provides:
  However, all employee evaluation or job performance records, including preliminary notes and other materials, shall be open to public inspection only upon final administrative resolution of any suspension or termination proceeding at which the records form a basis for the decision to suspend or terminate the employee and if there is a compelling public interest in their disclosure.
Because the written reprimand in question relates to an employee's performance or lack of performance on the job, it is my opinion that it is properly classified as a job performance record. See Attorney General Opinion No. 88-097, wherein this office similarly concluded that a letter informing a teacher of a recommendation of termination is a job performance record. The Act specifically provides that such records are not open to public inspection unless they form the basis for a decision to suspend or terminate the employee and there is a compelling public interest in their disclosure. This office has stated in previous opinions that neither resignation nor probation constitutes suspension or termination under the Act. See Atty. Gen. Op. Nos. 88-094 and 87-284. We must likewise conclude that a written reprimand does not constitute suspension or termination. Accordingly, it is my opinion that the document in question is not subject to release or inspection under the FOIA.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely,
Winston Bryant Attorney General